Citation Nr: 1020931	
Decision Date: 06/07/10    Archive Date: 06/21/10	

DOCKET NO.  04-39 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic gynecologic 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in May 2007, at 
which time it was remanded for additional development.  That 
development has now been accomplished, and the case has been 
returned to the Board for further appellate review.  

This appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


REMAND

The Veteran in this case seeks service connection for a 
chronic gynecologic disorder.  In pertinent part, the Veteran 
asserts that she has experienced abnormal and/or irregular 
bleeding, and residuals thereof since service.  

A review of the record discloses that, while in service, the 
Veteran received treatment for what was described as abnormal 
and/or irregular menses.  Moreover, during the course of the 
Veteran's treatment at a local Vet Center in 2004, she gave a 
history of hysterectomy in 2001.  At the time of an RO 
hearing in February 2005, the Veteran indicated that, in 
1998, following "a lot of gynecologic problems due to vaginal 
bleeding, heavy periods, (and) blood clots during (her) 
periods," she underwent a total hysterectomy.  When 
questioned as to whether she had received any additional 
treatment, the Veteran stated that she had received treatment 
following her discharge from a "Dr. Irwin at Austin Regional 
Clinic in Round Rock."  See Transcript, pp. 6-7.  

The Board notes that, pursuant to the Board's request at the 
time of the May 2007 remand, the aforementioned records have 
now been made a part of the Veteran's claims folder.  Those 
records disclose that, in November 1999, the Veteran 
underwent laparoscopic-assisted vaginal hysterectomy and 
bilateral salpingo-oophorectomy for menometrorrhagia with 
severe anemia which had been unresponsive to conservative 
therapy.  What remains unclear is whether the Veteran's 
postservice menometrorrhagia (i.e., excessive uterine 
bleeding) resulting in a need for hysterectomy had its origin 
during her period of active military service.  In that 
regard, the Veteran has not been afforded a VA gynecologic 
examination for the purposes of determining the nature and 
etiology of her abnormal uterine bleeding.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Such an examination is 
necessary prior to a final adjudication of the Veteran's 
claim for service connection for a chronic gynecologic 
disorder.  

Regrettably a remand will result in additional delay.  
However, a remand is needed to ensure that the duty to assist 
has been met.  Accordingly, in light of the aforementioned, 
the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2008, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the 
Veteran's claims folder.  The Veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
Veteran and her representative should be 
informed of any such problem.  

2.  The Veteran should then be afforded a 
VA gynecologic examination in order to 
more accurately determine the exact 
nature and etiology of her claimed 
gynecologic disorder.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  

Following completion of the gynecologic 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from a chronic, 
clinically-identifiable gynecologic 
disorder, or residuals thereof, and, if 
so, whether that gynecologic disorder as 
likely as not had its origin during the 
Veteran's period of active military 
service.  All such opinions must be 
supported by a full rationale, and 
included in the Veteran's claims folder.  

Moreover, the claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
In addition, a notation to the effect 
that this record review has taken place 
must be included in the examination 
report.  

3.  The RO/AMC should then readjudicate 
the Veteran's claim for service 
connection for a chronic gynecologic 
disorder.  Should the benefit sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in October 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


